Exhibit 10.2

Employment Agreement

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of January 18,
2018, by and between Helios And Matheson Analytics Inc., a Delaware corporation
(the “Company”), and Stuart Benson (“Executive”).

WHEREAS, the Company recognizes that the Executive has had and is expected to
continue to have a critical and essential role in guiding the Company and in
developing the Company’s business;

WHEREAS, the Executive is expected to make major contributions to the stability,
growth and financial strength of the Company;

WHEREAS, the Company has determined that appropriate arrangements should be
taken to encourage the continued attention and dedication of the Executive to
his assigned duties without distraction;

WHEREAS, in consideration of the Executive’s employment with the Company, the
Company desires to provide the Executive with certain compensation and benefits
as set forth in this Agreement;

WHEREAS, as of the date of this Agreement, the Company wishes to continue
Executive’s service as Chief Financial Officer under the terms of an employment
agreement on the terms set forth herein, which shall supersede all previous
agreements regarding Executive’s employment by the Company; and

WHEREAS, the Executive desires to be employed by the Company on the terms
contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.                  Position and Duties.

(a)               The Executive shall serve as the Chief Financial Officer
(“CFO”) reporting to the Company’s Chief Executive Officer (“CEO”) appointed by
the Company’s Board of Directors. The Executive shall primarily work out of 350
Fifth Avenue New York, NY 10118 (the “Executive’s Office”).

(b)               The Executive shall have such duties, authority and
responsibilities as are consistent with the role of Chief Financial Officer and
as may be set forth in the Bylaws of the Company. For purposes of the
applicability of the Company compensation plans to the Executive, Executive
shall be considered an “employee.” Executive shall devote a substantial amount
of his business time to the performance of his duties hereunder, but such
requirement shall not prevent the Executive from (i) serving as a member of the
board of directors of unaffiliated companies, (ii) serving on civic, charitable,
educational, religious, public interest or public service boards, (iii) managing
the Executive’s personal and family investments, and (iv) engaging in or having
an ownership interest in other businesses. In addition, the Executive has
disclosed, in writing, to the Company his involvement in entities and
investments other than the Company (collectively, the “Outside Activities”). The
Company shall permit the Executive to continue to engage in the Outside
Activities provided that the Executive agrees to disclose to the Board, in
writing, any actual or potential conflict of interest arising out of any such
Outside Activity and no such Outside Activity materially interferes with
Executive’s ability to perform his responsibilities hereunder.

  

 



2.                  Term. This Agreement and Executive’s employment hereunder
shall be for an initial term on the date hereof (the “Effective Date”) and
ending on December 31, 2020 (the “Expiration Date”), unless terminated earlier
by the Company or the Executive pursuant to Section 4 of this Agreement (the
“Term”). Thereafter, this Agreement shall automatically be renewed and the Term
shall be extended for additional consecutive terms of one (1) year (each a
“Renewal Term”), unless such renewal is objected to by either the Company or the
Executive upon ninety (90) days written notice prior to the commencement of the
next Renewal Term. In the event of renewal, the last day of each Renewal Term
shall be deemed the new Expiration Date.

3.                  Compensation and Related Matters.

(a)               Base Salary. The Executive’s initial annual base salary for
2017 was $200,000, less applicable withholdings (the “Base Salary”). The Base
Salary shall be payable in accordance with the Company’s normal payroll
procedures in effect from time to time. Commencing on January 1, 2018 the Base
Salary was increased to $275,000, less applicable withholdings. On January 1 of
each year, if this Agreement is then in effect, and on each such date thereafter
during the Term, the Base Salary will increase by no less than 7% (the “Minimum
Increase”). In the event the Company becomes subject to the regulations of the
Investment Company Act, the Executive’s Base Salary shall increase by 20% above
the amounts specified above. The Compensation Committee and the Board shall
review the Base Salary annually and may increase the Base Salary more than the
Minimum Increase, and the term “Base Salary” shall refer to such increased
amount.

(b)               Annual Bonus. For 2017, the Executive shall receive a
performance bonus consisting of (i) cash in the amount of $150,000, payable no
later than January 31, 2018, (ii) 300,000 shares of Company common stock for
extraordinary services related to the Company’s acquisition of a majority stake
in MoviePass Inc., and (iii) 100,000 shares of Company common stock for
Executive’s outstanding performance of his general duties in 2017, provided that
the shares specified in the preceding (ii) and (iii) shall vest in their
entirety on February 15, 2019 and shall be issued no later than March 15, 2018.
After 2017 and during the Term, the Executive may receive an annual cash bonus
and an annual award of shares of common stock, subject to vesting conditions, in
respect of each full or partial fiscal year of the Company, as well as other
cash or equity bonuses, as determined in the sole discretion of the Board based
on its assessment of Company and individual performance in relation to
performance targets, a subjective evaluation of Executive’s performance or such
other criteria as may be established by the Board (the “Annual Bonus”). The
Annual Bonus, if any, will be paid no later than the 75th day following the end
of the fiscal year to which the Annual Bonus relates. The annual cash target
bonus is 50% of the Base Salary and the annual target award of shares of Company
common stock will be, (1) with respect to the first year of the Term, 300,000
shares; (2) with respect to the second year of the Term, 325,000 shares; and (3)
with respect to the third year of the Term, 400,000 shares. The shares of common
stock included in the Annual Bonus, if any, shall vest ratably at the end of
each of the six calendar quarters subsequent to the calendar quarter in which
the grant is made. Any award of common stock pursuant to this Agreement shall be
subject to the Company’s receipt of all corporate approvals required by
applicable law or the rules and regulations of the Nasdaq Capital Market or such
other national securities exchange in the United States on which the Company’s
common stock is then listed (the “Principal Market”) and the terms of a
Restricted Stock Award Agreement to be agreed upon following the execution of
this Agreement and prior the issuance of any common stock award to the Executive
(each, an “Award Agreement”).

(c)               Long Term Incentive Plan. The Executive shall be entitled to
participate in all bonus or other compensation programs adopted by the Company
and applicable generally to senior executives of the Company.

 2 

 



(d)               Equity Incentive Plan. The Executive shall be awarded shares
of common stock of the Company, subject to vesting conditions, as set forth in
Exhibit A hereto, subject to the terms of the applicable Award Agreement.
Additionally, the Executive shall be entitled to participate in any and all
plans providing for awards of equity or instruments convertible into equity
adopted by the Company and applicable generally to other senior executives of
the Company.

(e)               Business Expenses. The Company shall promptly reimburse the
Executive for all reasonable and necessary business related expenses incurred in
connection with the performance of the Executive’s duties hereunder, in
accordance with the policies and procedures then in effect and established by
the Company for its senior executive officers, provided that the Executive
furnishes the Company with all supporting information and documentation relevant
to such expenses as the Company may reasonably request. The Executive is
entitled, though not required, to travel first class or business class on all
domestic and international flights.

(f)                Health Insurance. Executive shall be entitled to participate
in any Company health insurance plan on the same terms and conditions as other
Company senior executives are permitted to participate.

(g)               Life Insurance. To the extent practicable, the Company shall,
during the Term, pay the premiums of a life insurance policy, providing coverage
in the amount of $3,000,000, payable to a beneficiary chosen by Executive, which
insures the life of Executive. Executive shall provide all information and
cooperation reasonably necessary to obtain such life insurance policy.

(h)               Automobile Allowance. During the Term, Executive shall receive
a monthly automobile allowance in the amount of Seven Hundred and Fifty Dollars
($750.00) per month for automobile-related expenses.

(i)                 Other Benefits. The Executive shall be entitled to
participate in all pension, savings and retirement plans, welfare and insurance
plans, practices, policies, programs and perquisites of employment applicable
generally to other senior executives of the Company.

(j)                 Vacation. The Executive shall be entitled to accrue up to 20
paid vacation days in each year, which shall be accrued ratably. The Executive
shall also be entitled to all paid holidays given by the Company to its
executives and employees. Any unused vacation days shall be rolled forward to be
used in future years, provided that vacation days shall not accrue further if
Executive has 30 accrued but unused vacation days.

(k)               Sick Days. The Executive shall be entitled to accrue up to 5
paid sick days in each year, which shall be accrued ratably. Any unused sick
days shall be rolled forward to be used in future years, provided that sick days
shall not accrue further if Executive has 10 accrued but unused sick days.

(l)                 Withholding. All amounts payable to the Executive under this
Section 3 shall be subject to all required federal, state and local withholding,
payroll and insurance taxes and requirements.

4.                  Termination.

(a)               Death. The Executive’s employment hereunder shall terminate
upon his death.

 3 

 



(b)               Disability. The Company may terminate the Executive’s
employment if the Executive becomes subject to a Disability. For purposes of
this Agreement, “Disability” means the Executive is unable to perform the
essential functions of his position as CFO, with or without a reasonable
accommodation, for a period of one-hundred twenty (120) consecutive days or
one-hundred eighty (180) days during any rolling consecutive twelve (12) month
period.

(c)               Termination by Company for Cause. The Company may terminate
the Executive’s employment for Cause. For purposes of this Agreement, “Cause”
means the Executive’s: (i) willful misconduct, gross negligence, fraud,
embezzlement or other material dishonesty with respect to the affairs of the
Company or any of its affiliates; (ii) material failure to meet minimum
performance expectations of the Board; (iii) conviction, plea of nolo
contendere, guilty plea, or confession to either a felony or any lesser crime
relating to the affairs of the Company or any of its affiliates or of which
fraud, embezzlement, or moral turpitude is a material element; or (iv) a
material breach of this Agreement or a breach of a fiduciary duty owed to the
Company, provided that any such breach, if curable, shall not constitute Cause
unless the Company has provided the Executive with (x) written notice of the
acts or omissions giving rise to a termination of his employment for Cause; (y)
the opportunity to correct the act or omission within 30 days after receiving
the Company’s notice (the “Cure Period”); and (z) an opportunity to be heard
before the Board with the Executive’s counsel present prior to the expiration of
the Cure Period.

(d)               Termination by the Company without Cause. The Company may not
terminate the Executive’s employment during any Term or Renewal Term without
Cause.

(e)               Termination by the Executive. The Executive may terminate his
employment at any time for any reason other than a Good Reason, upon 30 days
prior written notice.

(f)                Termination by the Executive for Good Reason. The Executive
may terminate his employment for Good Reason by providing written notice. For
purposes of this Agreement, “Good Reason” means: (i) a material reduction in the
Executive’s Base Salary; (ii) a material diminution in the Executive’s
responsibilities as CFO; (iii) the assignment of duties to the Executive
materially inconsistent with his position as CFO; (iv) the requirement that the
Executive relocate his primary place of employment more than 20 miles from
Executive’s Office (unless such location is closer to the Executive’s primary
residence); or (v) the Company’s material breach of this Agreement; provided
that Good Reason based on a material breach shall exist only if within 90 days
of the Company’s act or omission resulting in a material breach, the Executive
notifies the Company in a writing of the act or omission, the Company fails to
correct the act or omission within 30 days after receiving the Executive’s
written notice and the Executive actually terminates his employment within the
30 days following the end of such 30-day cure period.

(g)               Expiration. Executive’s employment shall terminate on the
Expiration Date.

(h)               Termination Date. The “Termination Date” means: (i) if the
Executive’s employment is terminated by his death under Section 4(a), the date
of his death; (ii) if the Executive’s employment is terminated on account of his
Disability under Section 4(b), the date on which the Company provides the
Executive a written termination notice; (iii) if the Company terminates the
Executive’s employment for Cause under Section 4(c), the date on which the
Company provides the Executive a written termination notice, unless the
circumstances giving rise to the termination are subject to the Cure Period, in
which case the date on which the Company provides the Executive a written
termination notice following the end of the Cure Period; (iv) if, despite the
restriction against doing so under Section 4(d), the Company terminates the
Executive’s employment without Cause under Section 4(d), 90 days after the date
on which the Company provides the Executive a written termination notice; (v) if
the Executive resigns his employment without Good Reason under Section 4(e), 30
days after the date on which the Executive provides the Company a written
termination notice; (vii) if the Executive resigns his employment with Good
Reason under Section 4(f), the date on which the Executive provides the Company
a timely written termination notice, except the Termination Date shall be the
last day of the relevant 30-day cure period, if applicable; and (viii) the
Expiration Date if the Executive’s employment terminates under Section 4(g).

 4 

 



5.                  Compensation upon Termination.

(a)               Termination by the Company for Cause; by the Executive without
Good Reason; or upon the Expiration Date following the Executive’s election not
to Renew. If the Executive’s employment with the Company is terminated pursuant
to Section 4(c), 4(e), or 4(g), the Company shall pay or provide to the
Executive the following amounts through the applicable Termination Date: any
earned but unpaid Base Salary, unpaid expense reimbursements, any earned but
unpaid Annual Bonus, and the value of any accrued and unused vacation days (the
“Accrued Obligations”) on or before the time required by law but in no event
more than 30 days after the Executive’s Termination Date.

(b)               Death; Disability. If the Executive’s employment terminates
because of his death as provided in Section 4(a) or because of a Disability as
provided in Section 4(b), then the Executive (or his authorized representative
or estate) shall be entitled to the following:

(i)                 the Accrued Obligations earned through the applicable
Termination Date (payable on or before the time required by law but in no event
more than 30 days after the applicable Termination Date);

(ii)              a pro-rata portion of the Executive’s Annual Bonus, if any,
for the fiscal year in which the Executive’s termination occurs (determined by
multiplying the amount of such bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that the Executive is employed by the Company and the
denominator of which is 365) payable at the same time bonuses for such year are
paid to other senior executives of the Company;

(iii)            vest the Executive on the applicable Termination Date for any
and all previously granted outstanding equity-incentive awards subject to
time-based vesting criteria as if the Executive continued to provide services to
the Company for twelve (12) months following the applicable Termination Date;

(iv)             subject to the Executive’s or, in the event of his death, his
eligible dependents’ timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall reimburse the Executive or his eligible dependents the monthly
premium payable to continue his and his eligible dependents’ participation in
the Company’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Executive (and the Executive’s
eligible dependents) for a period of eighteen (18) months, provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such continuation of coverage by the Company shall
immediately cease.  If the reimbursement of any COBRA premiums would violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Act”) or
Section 105(h) of the Internal Revenue Code (the “Code”), the Company paid
premiums shall be treated as taxable payments and be subject to imputed income
tax treatment to the extent necessary to eliminate any discriminatory treatment
or taxation under the Act or Section 105(h) of the Code; and

 5 

 



(v)               in the case of a termination due to Disability, in addition to
the aforementioned awards, continuation of the Base Salary in effect on the
Termination Date until the earlier of (A) the twelve month anniversary of the
Termination Date, and (B) the date Executive is eligible to commence receiving
payments under the Company’s long-term disability policy. If the net
compensation from the Base Salary is greater than the net compensation from the
long-term disability policy, the Company, through the twelve month anniversary
of the Termination Date will compensate the Executive’s estate the difference in
net compensation.

(c)               Termination by the Company without Cause, by the Executive
with Good Reason. If the Executive’s employment is terminated by the Company
without Cause despite the restriction against doing so under Section 4(d), or
the Executive terminates his employment for Good Reason as provided in Section
4(f), then the Executive shall, except to the extent Section 5(d) is applicable,
be entitled to the following:

(i)                 the Accrued Obligations earned through the applicable
Termination Date (payable on or before the time required by law but in no event
more than 30 days after the applicable Termination);

(ii)              severance in a single lump sum installment in an amount equal
to 2x the sum of (A) the Base Salary at the rate in effect on the Termination
Date , plus (B) an amount equal to 2x the maximum Annual Bonus for which the
Executive is eligible in the fiscal year in which the Termination Date occurs,
or if, there is no Annual Bonus for which he is eligible in the fiscal year in
which the Termination Date occurs, 2x the Annual Bonus most recently issued to
the Executive. The severance is payable no later than thirty (30) days following
the applicable Termination Date;

(iii)            a pro-rata portion of the Executive’s Annual Bonus, if any, for
the fiscal year in which the Executive’s termination occurs (determined by
multiplying the amount of such bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that the Executive is employed by the Company and the
denominator of which is 365) payable at the same time bonuses for such year are
paid to other senior executives of the Company;

(iv)             full vesting of the Executive in any and all previously granted
outstanding equity-based incentive awards subject to time-based vesting
criteria; and

(v)               subject to the Executive’s timely election of continuation
coverage under COBRA, the Company shall reimburse the Executive the monthly
premium payable to continue his and his eligible dependents’ participation in
the Company’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Executive (and the Executive’s
eligible dependents) for a period of eighteen (18) months, provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such continuation of coverage by the Company shall
immediately cease.  If the reimbursement of any COBRA premiums would violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Act or Section 105(h) of the Code, the Company paid premiums shall be
treated as taxable payments and be subject to imputed income tax treatment to
the extent necessary to eliminate any discriminatory treatment or taxation under
the Act or Section 105(h) of the Code.

 6 

 



(d)               Change of Control: Termination by the Company without Cause,
by the Executive with Good Reason. If the Executive’s employment is terminated
by the Company in breach of Section 4(d), or the Executive terminates his
employment for Good Reason as provided in Section 4(f), and such termination
occurs (x) at the same time as, or within the twelve (12) month period
following, the consummation of a Change in Control or (y) within the sixty
(60) day period prior to the date of a Change in Control where the Change in
Control was under consideration at the time of Executive’s Termination Date,
then the Executive shall be entitled to the following:

(i)                 the Accrued Obligations earned through the Termination Date
(payable on or before the time required by law but in no event more than 30 days
after the applicable Termination).

(ii)              severance in a single lump sum installment in amount equal to
2x the sum of (A) the Base Salary at the rate in effect on the Termination Date,
plus (B) an amount equal to 2x the maximum Annual Bonus for which the Executive
is eligible in the fiscal year in which the Termination Date occurs, or, if,
there is no Annual Bonus for which he is eligible in the fiscal year of the
Termination Date, 2x the Annual Bonus most recently issued to the Executive. If
either the Base Salary or Annual Bonus has been reduced either 60 days prior to
a Change in Control or within twelve (12) months following a Change in Control
then severance shall be based upon the previously highest Base Salary and the
highest Annual Bonus previously awarded to the Executive. The severance is
payable no later than thirty (30) days following the Termination Date.

(iii)            A pro-rata portion of the Executive’s Annual Bonus, if any, for
the fiscal year in which the Executive’s termination occurs (determined by
multiplying the amount of such bonus which would be due for the full fiscal year
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that the Executive is employed by the Company and the
denominator of which is 365) payable at the same time bonuses for such year are
paid to other senior executives of the Company. If there is no Annual Bonus for
which he is eligible in the fiscal year of the Termination Date, then the award
shall be based upon a pro rata share of the Annual Bonus most recently issued to
the Executive. If the Annual Bonus has been reduced either 60 days prior to a
Change in Control or within twelve (12) months following a Change in Control
then such pro-rata bonus shall be based upon the highest Annual Bonus previously
awarded to the Executive.

(iv)             full vesting of the Executive in any and all outstanding
previously granted equity-based incentive awards subject to time-based vesting
criteria.

(v)               subject to the Executive’s timely election of continuation
coverage under COBRA, reimbursement by the Company of the monthly premium
payable to continue the Executive’s and his eligible dependents’ participation
in the Company’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Executive (and the Executive’s
eligible dependents) for a period of eighteen (18) months, provided that the
Executive is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Executive obtains other employment that
offers group health benefits, such continuation of coverage by the Company shall
immediately cease.  If the reimbursement of any COBRA premiums would violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Act or Section 105(h) of the Code, the Company paid premiums shall be
treated as taxable payments and be subject to imputed income tax treatment to
the extent necessary to eliminate any discriminatory treatment or taxation under
the Act or Section 105(h) of the Code.

 7 

 

 

(e)               Change of Control: For purposes of Section 5(d), a change of
control shall have occurred upon any of the following:

(i)                 any person or entity or group becoming the beneficial owner,
directly or indirectly, of securities of the Company representing more than
fifty (50%) percent of the total voting power of all its then outstanding voting
securities;

(ii)              a merger or consolidation of the Company in which its voting
securities immediately prior to the merger or consolidation do not represent, or
are not converted into securities that represent, a majority of the voting power
of all voting securities of the surviving entity immediately after the merger or
consolidation;

(iii)            a sale of substantially all of the assets of the Company or a
liquidation or dissolution of the Company; or

(iv)             individuals who, as of the date of the signing of this
Agreement, constitute the Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided that any
individual who becomes a director of the Company subsequent to the date of the
signing of this Agreement, whose election, or nomination for election by the
Company stockholders, was approved by the vote of at least a majority of the
directors then in office shall be deemed a member of the Incumbent Board.

(f)                Consequence of a Change in Control. Notwithstanding the terms
of any employee compensation plan, if, as of the date of a Change in Control,
Executive holds equity awards issued under such a plan that are not vested and,
if applicable, exercisable, such equity awards shall become fully vested and, if
applicable, exercisable as of the date of the Change in Control if the acquirer
does not agree to assume or substitute for equivalent equity awards such
outstanding unvested equity awards.

(g)               No Mitigation or Offset. In the event of any termination of
Executive’s employment hereunder, Executive shall be under no obligation to seek
other employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against any amounts due under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

(h)               Effect of Termination on Officer and Board Positions. Any
termination of the Executive with respect to the Executive’s standing as an
executive officer or Board Member must expressly designate which such role is
subject to termination. The termination of the Executive as an Officer will not
thereby terminate the Executive’s Board status unless the termination so states,
in which event the Executive shall resign his Board position as a condition to
receiving any of the payments set forth in this Section 5.

6.                  Section 409A Compliance.

(a)               All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 8 

 



(b)               To the extent that any of the payments or benefits provided
for in Section 5(b), (c) or (d) are deemed to constitute non-qualified deferred
compensation benefits subject to Section 409A of the United States Internal
Revenue Code (the “Code”), the following interpretations apply to Section 5:

(i)                 Any termination of the Executive’s employment triggering
payment of benefits under Section 5(b), (c) or (d) must constitute a “separation
from service” under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) before distribution of such benefits can commence. To the extent
that the termination of the Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by the Executive to the Company or any of its parents,
subsidiaries or affiliates at the time the Executive’s employment terminates),
any benefits payable under Section 5(b), (c) or (d) that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes of
clarification, this Section 6(b)(i) shall not cause any forfeiture of benefits
on the Executive’s part, but shall only act as a delay until such time as a
“separation from service” occurs.

(ii)              If the Executive is a “specified employee” (as that term is
used in Section 409A of the Code and regulations and other guidance issued
thereunder) on the date his separation from service becomes effective, any
benefits payable under Section 5(b), (c) or (d) that constitute non-qualified
deferred compensation under Section 409A of the Code shall be delayed until the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) the date of the
Executive’s death, but only to the extent necessary to avoid such penalties
under Section 409A of the Code. On the earlier of (A) the business day following
the six-month anniversary of the date his separation from service becomes
effective, and (B) the Executive’s death, the Company shall pay the Executive in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid the Executive prior to that date under
Section 5(b), (c) or (d) of this Agreement.

(iii)            It is intended that each installment of the payments and
benefits provided under Section 5(b), (c) or (d) of this Agreement shall be
treated as a separate “payment” for purposes of Section 409A of the Code.

(iv)             Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A of the Code.

7.                  Excess Parachute Payments.

(a)               To the extent that any payment, benefit or distribution of any
type to or for the benefit of the Executive by the Company or any of its
affiliates, whether paid or payable, provided or to be provided, or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(including, without limitation, any accelerated vesting of stock options or
other equity-based awards) (collectively, the “Total Payments”) would be subject
to the excise tax imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then the Total Payments shall be reduced (but not
below zero) so that the maximum amount of the Total Payments (after reduction)
shall be one dollar ($1.00) less than the amount which would cause the Total
Payments to be subject to the excise tax imposed by Section 4999 of the Code,
but only if the Total Payments so reduced result in the Executive receiving a
net after tax amount that exceeds the net after tax amount the Executive would
receive if the Total Payments were not reduced and were instead subject to the
excise tax imposed on excess parachute payments by Section 4999 of the Code.
Unless the Executive shall have given prior written notice to the Company to
effectuate a reduction in the Total Payments if such a reduction is required,
any such notice consistent with the requirements of Section 409A of the Code to
avoid the imputation of any tax, penalty or interest thereunder, the Company
shall reduce or eliminate the Total Payments by first reducing or eliminating
any cash severance benefits (with the payments to be made furthest in the future
being reduced first), then by reducing or eliminating any accelerated vesting of
stock options or similar awards, then by reducing or eliminating any accelerated
vesting of restricted stock or similar awards, then by reducing or eliminating
any other remaining Total Payments. The preceding provisions of this Section
7(a) shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.

 9 

 



(b)               If the Total Payments to the Executive are reduced in
accordance with Section 7(a), as a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial reduction under Section
7(a), it is possible that Total Payments to the Executive which will not have
been made by the Company should have been made (“Underpayment”) or that Total
Payments to the Executive which were made should not have been made
(“Overpayment”). If an Underpayment has occurred, the amount of any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the event of an Overpayment, then the Executive shall promptly
repay to the Company the amount of any such Overpayment together with interest
on such amount (at the same rate as is applied to determine the present value of
payments under Section 280G of the Code or any successor thereto), from the date
the reimbursable payment was received by the Executive to the date the same is
repaid to the Company

8.                  Confidentiality and Restrictive Covenants.

(a)                      Covenant Against Disclosure. All Confidential
Information (defined below) relating to the Business of the Company and its
affiliates is, shall be and shall remain the sole property and confidential
business information of them, free of any rights of the Executive. The Executive
shall not make any use of the Confidential Information except in the performance
of his duties hereunder and shall not disclose any Confidential Information or
trade secret to third parties except as required by law, with the limited
qualification that in accordance with the Defend Trade Secrets Act of 2016, an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made either:
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law; or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal, “Confidential Information” includes without limitation such documents as
business plans, source code, documentation, financial analysis, marketing plans,
customer names, customer lists, customer data, contracts and other business
information, including the information of the Company and its affiliates,
existing or prospective customers, clients, investors or other third parties
with whom the Company and its affiliates hereto have relationships or conduct
business that may be disclosed to the Executive as part of the Executive’s
employment. Notwithstanding anything else set forth herein, nothing in this
Agreement shall be construed to prohibit the Executive from reporting, without
first notifying the Company or otherwise, possible violations of law or
regulation to any governmental agency or entity.

(b)          Return of Company Documents. On the Termination Date or on any
prior date upon the Company’s written demand, the Executive will return all
Confidential Information in his possession, directly or indirectly, that is in
written or other tangible form (together with all duplicates thereof).

 10 

 



(c)          Further Covenant. During the Term and through the first anniversary
of the Termination Date, the Executive shall not, directly or indirectly, take
any of the following actions, and, to the extent the Executive owns, manages,
operates, controls, is employed by or participates in the ownership, management,
operation or control of, or is connected in any manner with, any business, the
Executive will use his best efforts to ensure that such business does not take
any of the following actions:

(i)                 persuade or attempt to persuade any customer of the Company
or its affiliates to cease doing business with the Company or its affiliates, or
to reduce the amount of business any customer does with the Company or its
affiliates;

(ii)               solicit for himself or any entity the business of a person or
entity that was a customer of the Company or its affiliates within the twelve
(12) months prior to the termination of the Executive’s employment, in
competition with the Company or its affiliates; or

(iii)             persuade or attempt to persuade any employee of the Company or
its affiliates to leave the employ of the Company or its affiliates, or hire or
engage, directly or indirectly, any individual who was an employee of the
Company or its affiliates within one (1) year prior to the Executive’s
Termination Date.

9.                  D&O Insurance.  At the request of the Executive, the Company
obtain and continue for as long as Executive is employed by the Company,
directors’ and officers’ insurance coverage at levels no less than $5,000,000
with an insurance company rated “A” or higher.

10.              Waiver. Except with respect to opportunities in which the
Company would be interested in the ordinary course of its business and which are
presented to the Executive in his capacity as a director or executive officer of
the Company, the Board has renounced on behalf of the Company and its
shareholders all interest and expectancy to (or being offered any opportunity to
participate in) any opportunity presented to the Executive that may be
considered a corporate opportunity of the Company, and the Executive shall have
no obligation to communicate, offer, or present any opportunity presented to the
Executive that may be considered a corporate opportunity of the Company, whether
centered on geography, land rights, or otherwise (the “Renouncement”).  The
Company acknowledges that the Renouncement is a material term of this Agreement
and the Executive is specifically relying on the Renouncement in agreeing to
enter into this Agreement.  Except with respect to opportunities in which the
Company would be interested in the ordinary course of its business and which are
presented to the Executive in his capacity as a director or executive officer of
the Company, to the fullest extent permitted by law, the Company hereby
prospectively waives any and all claims arising from any business transacted by
the Executive that could be construed as a corporate opportunity of the
Company.  A copy of the Board resolution is attached hereto as Exhibit B.

11.              No Disparagement. During the Term and through the second
anniversary of the Termination Date, the Executive will not make public
statements or communications that disparage the Company or any of its
businesses, services, products, affiliates or current, former or future
directors and executive officers in their capacity as such. During the Term and
through the second anniversary of the Termination Date, the Company will
instruct its directors and executives not to make public statements or
communications that disparage the Executive. The foregoing obligations shall not
be violated by truthful statements to any governmental agency or entity,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings).



 11 

 

 

12.              Indemnification. During the Term and thereafter, the Company
shall indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with any affiliate
of the Company or other entity at the Company’s request, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses, including litigation costs and
attorneys’ fees, upon written request with appropriate documentation of such
expense upon receipt of an undertaking by the Executive or on the Executive’s
behalf to repay such amount if it shall ultimately be determined that the
Executive is not entitled to be indemnified by the Company. During the Term and
thereafter, the Company also shall provide the Executive with coverage under its
then current directors’ and officers’ liability policy to the same extent that
it provides such coverage to its other executive officers. If the Executive has
any knowledge of any actual or threatened action, suit or proceeding, whether
civil, criminal, administrative or investigative, as to which the Executive may
request indemnity under this provision, the Executive will give the Company
prompt written notice thereof; provided that the failure to give such notice
shall not affect the Executive’s right to indemnification. The Company shall be
entitled to assume the defense of any such proceeding and the Executive will use
reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determines that there is an actual or potential conflict
of interest between the Company and the Executive in connection with the defense
of a proceeding, the Executive shall so notify the Company and shall be entitled
to separate representation at the Company’s expense by counsel selected by the
Executive (provided that the Company may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Company’s counsel and
minimize the expense of such separate representation to the extent consistent
with the Executive’s separate defense. This Section 12 shall continue in effect
after the termination of the Executive’s employment or the termination of this
Agreement

13.              Disputes.

(a)               Any dispute or controversy arising out of or relating to this
Agreement or your employment shall be brought solely in the state and federal
courts located in the State and County of New York.

(b)               BOTH THE COMPANY AND THE EXECUTIVE HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE FEDERAL OR STATE
LAW.

(c)               In the event of any contest or dispute relating to this
Agreement or the termination of Executive’s employment hereunder, the
non-prevailing party in any such contest or dispute shall be liable for the
attorneys’ fees and costs of the prevailing party.

14.              Integration. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties concerning such subject matter.

15.              Successors. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation). The Company shall require any successor to the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

16.              Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 12 

 



17.             Survival. The provisions of this Agreement shall survive the
termination of this Agreement or the termination of the Executive’s employment
to the extent necessary to effectuate the terms contained herein.

18.             Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

19.             Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices,

  If to Executive: Stuart Benson     4 Earl Court     Montville, NJ 07045      
  If to Company: Helios and Matheson Analytics Inc.     350 Fifth Avenue     New
York, NY 10118     Attention: Chief Executive Officer      

 20.            Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

21.             Governing Law. This is a New York contract and shall be
construed under and be governed in all respects by the laws of New York for
contracts to be performed in that State and without giving effect to the
conflict of laws principles of New York or any other State.

22.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 13 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

  HELIOS AND MATHESON ANALYTICS INC.       By:  /s/ Theodore Farnsworth    
Name: Theodore Farnsworth
Title: Chief Executive Officer                     STUART BENSON             /s/
Stuart Benson

 



 14 

 

 

Exhibit A

 

Initial Award

 

As of the Effective Date, the Company shall grant to the Executive 600,000
shares of common stock (subject to proportionate adjustment for any stock split
or combination or other recapitalization event), subject to the terms of the
applicable Award Agreement. The shares shall vest in their entirety on February
15, 2019, which is eighteen (18) months following August 15, 2017, the date on
which the Company entered into a Securities Purchase Agreement to acquire a
majority stake in MoviePass Inc. (the “MoviePass SPA”), which contemplated that
the Company would enter into an employment agreement with the Executive prior to
the closing under the MoviePass SPA.

 

Treatment resulting from termination of employment

 

Death or Disability All unvested award shares immediately vest on the applicable
Termination Date. Voluntary quit All awards that did not yet vest will be
cancelled on the last day of employment. Termination for Cause All awards that
did not yet vest will be cancelled on the last day of employment. Termination
without Cause/ Quit for Good Reason All unvested award shares immediately vest
on the applicable Termination Date.

 

 

The terms of any award under this Exhibit shall be more fully set forth in an
Award Agreement. It is expressly acknowledged and agreed that this Exhibit B is
a summary of the contemplated terms of the applicable Award Agreement, which
shall be subject to the Company’s receipt of all corporate approvals required by
applicable law or the rules and regulations of the Principal Market prior to
effectiveness thereof. To the extent that there is any conflict between the
terms of this Exhibit B and the applicable Award Agreement, the terms of the
Award Agreement shall govern.

 

 15 

 



 

Exhibit B

 

(Board Resolutions for Prospective Waiver of Corporate Opportunities)

 



 16 

